Exhibit 10.3
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
BETWEEN
HAMPSHIRE GROUP, LIMITED
AND
HEATH L. GOLDEN
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
the 2nd day of May 2011, by and between Hampshire Group, Limited, a Delaware
corporation (the “Company”), and Heath L. Golden (“Golden”).
 
WHEREAS, the Company and Golden are currently parties to an employment agreement
dated April 3, 2007 (the “Prior Agreement”); and
 
WHEREAS, the Company desires to enter into this amended and restated employment
agreement (this “Agreement”) to assure itself of Golden’s continued services on
the terms set forth herein; and
 
WHEREAS, Golden desires to be so employed under the terms set forth herein.
 
NOW THEREFORE, in consideration of the premises, mutual covenants, conditions
and promises in this Agreement, the parties hereto agree as follows:
 
1.         Employment.  Subject to the terms and conditions contained
herein,  Golden will serve as the President and Chief Executive Officer of the
Company.  In such capacity, Golden shall have duties and responsibilities
typically associated with such title, and will report directly to the Board of
Directors of the Company (the “Board”).  During the term of this Agreement,
Golden shall devote substantially all of his business time, skill and attention
to the performance of his duties on behalf of the Company.
 
2.         Term.  The terms of this Agreement shall apply for the calendar year
2011 and for each year thereafter unless sooner terminated as herein provided.
 
3.         Salary.  As compensation for his services, Golden will be paid a base
salary of Four Hundred Fifty Thousand Dollars ($450,000) per annum, payable in
accordance with the Company’s customary payroll practices less appropriate
withholdings and deductions required by law.
 
4.         Annual Bonus.  For calendar year 2011 and beyond, Golden will be
eligible to receive an Annual Bonus based upon a bonus program established from
time to time by the Compensation Committee of the Board.  All payments made
pursuant to this Paragraph 4 shall be made in accordance with the Company’s
customary payroll practices less appropriate withholdings and deductions
required by law.
 
5.         Benefits.  Golden shall be entitled to participate in Company
insurance plans, pension and other employee benefits provided to other senior
executives of the Company, in accordance with the terms and conditions contained
therein.
 
 
2

--------------------------------------------------------------------------------

 
 
6.         Termination.
 
(A)               The Company may terminate the employment relationship at any
time for any reason.  If Golden’s employment is terminated (I) by the Company
for any reason other than for “cause” (as defined herein), other than by reason
of Golden’s “disability” (within the meaning of the Company’s long-term
disability policy), or (II) by Golden for “good reason” (as defined herein),
Golden shall be paid (i) severance in an amount equal to (x) if such termination
occurs prior to a “change in control” (as defined in the Company’s 2009 Stock
Incentive Plan), eighteen (18) months of his then-annual base salary, or (y) if
such termination occurs on or following a “change in control, an amount equal to
two (2) times the sum of (A) Golden’s annual base salary as in effect
immediately prior to the “change in control,” plus (B) Golden’s total bonus
amount paid or payable for services performed entirely within the year prior to
the year in which the “change in control” occurs, in either case payable in six
(6) equal monthly installments following the date of termination, less
appropriate withholdings and deductions required by law, and (ii) a pro rata
portion of any Annual Bonus he would otherwise have been entitled to receive
under Paragraph 4 hereof, less appropriate withholdings and deductions required
by law; such pro rata amount will be paid after year end in accordance with the
Company’s customary payroll practices and will be calculated by multiplying the
Annual Bonus he would otherwise have been entitled to receive under Paragraph 4
hereof by a fraction, the numerator of which is the number of completed full
months in the current fiscal year through the date of termination (by way of
example, if Golden is terminated on August 16, the numerator will be seven (7))
and the denominator will be twelve (12).  Golden will not be entitled to and
shall not receive any additional compensation or benefits of any other type
following the date of termination.  If the Company terminates the employment for
“cause”, Golden will not be entitled to and shall not receive any severance,
bonus or benefits of any type following the date of
termination.  Notwithstanding the payment provisions described above, to the
extent required in order to fall within the “short-term deferral” exception
under Section 409A of the Internal Revenue Code of 1986, as amended, all amounts
payable under this paragraph shall be paid on or prior to March 14 of the
calendar year immediately following the calendar year in which such termination
occurs.
 
For purposes of this Agreement, “cause” for termination shall exist only if
Golden (i) breaches his fiduciary duty of loyalty owed to the Company, (ii) is
convicted of, or pleads guilty or “no contest” to, a felony, (iii) commits
willful misconduct involving acts of moral turpitude or that otherwise result
in, or could reasonably be expected to result in, material injury to the Company
or its subsidiaries, (iv) materially breaches this Agreement, (v) materially
fails to follow a written instruction of a superior or (vi) in carrying out his
duties and responsibilities, is guilty of gross neglect or gross misconduct.
 
For purposes of this Agreement, “good reason” shall mean without Golden’s
consent, (i) a material diminution in Golden’s title, duties, or
responsibilities as set forth in Paragraph 1 hereof, (ii) a reduction in base
salary set forth in Paragraph 3 hereof, (iii) the relocation of Golden’s
principal place of employment outside of Manhattan, New York, or (iv) any other
material breach of a provision of this Agreement by the Company.  Golden may
terminate his employment for “good reason” by providing the Company ten (10)
days’ written notice setting forth in reasonable specificity the event that
constitutes “good reason”, which written notice, to be effective, must be
provided to the Company within sixty (60) days of the occurrence of such event.
 
 
3

--------------------------------------------------------------------------------

 
 
(B)           Golden may terminate the employment relationship at any time for
any reason by giving written notice at least three (3) months prior to the
effective date of termination.  In the event of termination of Golden’s
employment under this Paragraph 6(B), he shall have the right to retain all
compensation and reimbursements for outstanding expenses incurred on behalf of
the Company through the effective date of termination but will not be entitled
to and shall not receive any severance, bonus or benefits of any type following
the date of termination.  In addition, during such three (3) month notice
period, the Company may, in its sole and absolute discretion, prohibit Golden
from entering the premises of the Company for all or any portion of such notice
period (which in no event shall be treated as a termination by the Company
without cause), provided that the Company shall continue to pay to Golden his
then base salary and continue benefits provided pursuant to Paragraph 5 above
for the duration of the notice period.
 
7.           Covenants of Golden.
 
(A)              At any time during and after Golden’s employment hereunder,
without the prior written consent of the Company, except to the extent required
by an order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Golden shall use his best efforts to consult
with the Company prior to responding to any such order or subpoena, and except
as required in the performance of his duties hereunder, Golden shall not
disclose to or use for the benefit of any third party any Confidential
Information.
 
(B)              At any time during and after Golden’s employment hereunder and
during the one (1) year period immediately following any termination of such
employment for any reason, Golden shall not, directly or indirectly, for his own
account or for the account of any other individual or entity, engage in
Interfering Activities.
 
(C)               For purposes of this Agreement:
 
(1)           “Confidential Information” shall mean confidential or proprietary
trade secrets, client lists, client identities and information, information
regarding service providers, investment methodologies, marketing data or plans,
sales plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any of its affiliates or subsidiaries, or (ii) that the Company or
any of its affiliates or subsidiaries may receive belonging to suppliers,
customers or others who do business with the Company or any of its affiliates or
subsidiaries, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Golden of
this Paragraph 7.
 
 
4

--------------------------------------------------------------------------------

 
 
(2)           “Interfering Activities” shall mean (i) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by the Company or any of its affiliates or subsidiaries to
terminate such individual’s employment with the Company or any of its affiliates
or subsidiaries, or (ii) encouraging, soliciting or inducing, or in any manner
attempting to encourage, solicit or induce any client, account, customer,
licensee or other business relation of the Company or any of its affiliates or
subsidiaries to cease doing business with or reduce the amount of business
conducted with the Company or any of its affiliates or subsidiaries, or in any
way interfere with the relationship between any such client, account, customer,
licensee or business relation and the Company or any of its affiliates or
subsidiaries.
 
(D)               Golden acknowledges and recognizes the highly competitive
nature of the Company’s business, that access to Confidential Information
renders him special and unique within the Company’s industry, and that he will
have the opportunity to develop substantial relationships with existing and
prospective clients, accounts, customers, consultants and contractors, investors
and strategic partners of the Company during the course of and as a result of
his employment with the Company. In light of the foregoing, Golden acknowledges
and agrees that the restrictions and limitations set forth in this Paragraph 7
are reasonable and valid in geographical and temporal scope and in all other
respects, and are essential to protect the value of the business and assets of
the Company and its affiliates and subsidiaries.
 
(E)               Golden expressly acknowledges that any breach or threatened
breach of any of the terms and/or conditions set forth in this Paragraph 7 may
result in substantial, continuing and irreparable injury to the
Company.  Therefore, Golden hereby agrees that, in addition to any other remedy
that may be available to the Company, the Company shall be entitled to
injunctive relief, specific performance or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Paragraph 7 without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach.
 
8.           Continuing Education and Professional Dues.  The Company shall pay
all fees and expenses incurred in keeping Golden’s bar admissions current
(including continuing education and licensing fees), as well as the dues for one
state and one national legal organization.
 
9.           Independence; Severability.  Each of the rights enumerated in this
Agreement shall be independent of the others and shall be in addition to and not
in lieu of any other rights and remedies available to the Company at law or in
equity.  If any of the provisions of this Agreement or any part of any of them
is hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of this Agreement, which shall be given full
effect without regard to the invalid portions.  If any of the covenants
contained herein are held to be invalid or unenforceable because of the duration
of such provisions or the area or scope covered thereby, the parties hereto
agree that the court making such determination shall have the power to reduce
the duration, scope and/or area of such provision to the maximum and/or broadest
duration, scope and/or area permissible by law and in its reduced form said
provision shall then be enforceable.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement.  This Agreement contains the entire
understanding of the Company and Golden with respect to compensation of Golden
and supersedes any and all prior understandings, written or oral, including the
Prior Agreement.  For the avoidance of doubt, this Agreement does not amend,
modify, waive, supersede, or otherwise affect the Indemnification Agreement by
and between Golden and the Company dated September 11, 2006.  This Agreement may
not be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by both parties.
 
11.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflict of law principles thereof.
 
*           *           *
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have set their respective hands and seals
as of the day and year first above written.
 

 
HAMPSHIRE GROUP, LIMITED
           
By:
/s/ Richard Mandell      
Name: Richard Mandell
     
Title: Chairman of the Board
              /s/ Heath L. Golden       Heath L. Golden          

 